Title: To James Madison from Robert R. Livingston, 18 September 1803
From: Livingston, Robert R.
To: Madison, James



No 84
Dear Sir
Paris 18th Septr 1803
It is now near four months Since the date of the last letters I have been honoured with from you, So that I am totally ignorant of what is passing in my own country, or how far what I have done is agreable to them, & yet we have had Several arrivals that left it near the last of july. I am asked every day when I expect the ratifications, when the Senate are to meet &c and to these inquiries I can give no answer—there is no particular national object here that claims my attention at present of which I have not given you an account, but Passports & claims of citizenship give me much trouble to investigate. The Minister has promised me that Mr Pichon Shall have orders relative to Caps Davidson & Rodgers—But I do not expect it. They do not wish to recall any act of Le Clerc that may hurt the feelings of his connections—you have Seen how often I have brought it forward by notes as I also frequently have verbally. Preparations for the descent in England or Ireland Still continue with vigour—while on the other hand the British are throwing bombs into all the Sea Ports upon the channel with little or no effect. The exertions they make & the expence they incur must be ruinous if the war continues, & I See no reason to believe that it will Soon end. Spain will not I think be permitted longer to retain her neutrality. The subsidies are not only demanded, but the first consul insists on the removal of the prince of peace as a partisan of England. Portugal hopes to remain unmolested. There is Some uneasiness here about the northern powers—but it is not Supposed that they will Stir Soon. The marquis Lychesini told me last night they were too far to operate effectually. It is highly probable that the Jealousy of the power of this immense nation, & the concurrence of other circumstances will ultimately drag them into the war, but not Soon. In the mean time our flag is respected, & I have heard of but one complaint & that they have promised to redress & punish. The laws of trade however being mere arretés they will be perpetually changing & their fluctuations will occasion inconveniences to which all nations that trade here must Submit. If Spain goes into the war as She undoubtedly will it would be a favourable moment to press for East Florida. That She has had Some disposition to part with it I infer from this circumstance—after we had concluded our treaty for Louisiana availing myself of my intimacy with the Spanish ambassador ready [to] sound him I asked him between jest and earnest whether Spain would not be inclined to imitate France and give us a proof of her good will by presenting us with her useless territory in East Florida. He told me to make a proposition for it and it was probable the king would sell it to us on good terms. I replied that it would be absurd in us to offer money to the Prince who held the mines of Mexico & Perou but that we would accept it & by that means keep dangerous intruders out of the gulph for him or possibly give him territory joining his out of what we had acquired. Make your proposition says he and I will transmit. Knowing however how Slowly every thing moved in Spain and believing that means might be found to accelerate them here I told him that if he got full powers to Settle the business, I hoped that Some arrangement might be made. A few days after Mr Monroe having determined to go to Spain a determination that he changed for reasons that he has probably given you called on the Spanish Ambassador for his commands—he told him that it was unnecessary to go, that he had written for full powers that he expected them in a few days, & that the business would probably be arranged in Paris. Mr Monroe came to me very much displeased with what had passed, Said (what was very true) that I had nothing to do in the business, that it was entrusted to him & Mr Pinkney & not to me, I told him that I was Sensible that I had no powers & that if the Ambassador received them he must treat with Mr Monroe & not with me but that I Saw Some advantages in knowing the temper of the Court and enabling him to treat in Paris rather than Madrid but Since he Saw my interference as an improper intrusion I would Set it right immediately. We accordingly went to the Ambassador together, & as what I had Said was in the Stile of half jest half earnest which permitted me to disavow it, I told him that nothing was intended by what I had Said that I had no powers they being vested in Mr Monroe & Mr Pinkney that I hoped he had not Seen what I Said as a Serious proposition & I begged if he had taken any measures in relation to it to revoke them. He had discernment enough to See where the Shoe pinched & told me that he had done nothing in it that would interfere in the arrangement our Government had made. Since which, I have carefully avoided a renewal of any conversation on the Subject with him tho’ he has given me Several openings. I have the honor to be Sir With the highest consideration Your most obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8A); RC and duplicate (DLC); draft (NHi: Livingston Papers). First RC in a clerk’s hand, signed by Livingston; marked “Triplicate”; docketed by JM. Italicized words are those encoded by Livingston’s clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). Both RCs decoded interlinearly.




   
   Livingston probably referred to JM’s 25 May 1803 letter to him. JM had written also on 28 May to Livingston and Monroe. JM’s most recent letter to Livingston was that of 29 July, which the latter had not yet received.



   
   Miscoded “subsideiest”; draft has “subsidies.”



   
   Miscoded “part indeed an”; draft has “partisan.”



   
   Girolamo, marchese de Lucchesini (1752–1825), was Prussian ambassador to France under the Consulate and the early Empire (Tulard, Dictionnaire NapoléonJean Tulard et al., Dictionnaire Napoléon (Paris, 1987)., p. 1096).



   
   Miscoded “join is”; draft has “joining.”



   
   Miscoded “write un d”; draft has “found.”


